       Case 1:16-cr-00042-SPW Document 111 Filed 09/09/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                 BILLINGS DIVISION


 UNITED STATES OF AMERICA,                         Case No. CR-I6-42-BLG-SPW


                    Plaintiff,
                                                   ORDER
       vs.



JOSHUA JAMES COOLEY,

                    Defendant,



      Upon the Defendant's Unopposed Motion to Continue(Doc. 110)the

deadline to file his opening brief, and for good cause appearing,

      IT IS HEREBY ORDERED that Mr. Cooley shall have up to and including

September 14,2021, to file his opening brief.

      IT IS FURTHER ORDERED that the United States shall submit a response

to the Defendant's brief within fourteen (14) days of the Defendant's submission.

      Should the Defendant wish to file one, a reply brief must be filed within

fourteen(14) days ofthe United States' submission.

      DATED this                 of September, 2021.



                                             7^
                                               SUSAN P. WATTERS
                                               United States District Judge
